Citation Nr: 1537487	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1996 to March 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued an August 2010 denial of service connection for obstructive sleep apnea. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

Currently diagnosed obstructive sleep apnea is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.       38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2015).  The Board is granting the claim for service connection obstructive sleep apnea.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Obstructive Sleep Apnea

The Veteran contends that he incurred his currently diagnosed obstructive sleep apnea during active duty service.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the criteria for service connection have been met in this case.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

VA made a formal finding in September 2009 that the Veteran's complete service treatment records were unavailable for review.  When a veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Veteran, however, submitted partial copies of his service treatment records in support of his claim. 

In October 2010, the Veteran was diagnosed with obstructive sleep apnea and prescribed CPAP equipment by VA.  The remaining questions, therefore, are whether there is evidence of an in-service occurrence of an injury or disease and whether there is evidence of a nexus or relationship between the current disability and the in-service disease or injury.

A June 1997 partial service treatment record shows that he complained about chronic exhaustion during the day and falling asleep while standing.  The Veteran was evaluated again in July 1997 for sleeping during work, and the treating staff member recommended that the Veteran attend sleep therapy.  In March 1998, the Veteran reported that he stopped breathing for forty-five seconds while lying in bed, and that this experience was unprecedented. 

The Veteran further submitted lay testimony from a fellow service member, H.K.G., who shared a berth with the Veteran.  H.K.G. stated that the Veteran was "known for his very loud snoring" at night and that he, along with other occupants, would hear "the snoring stop and hear [the Veteran] choking in his sleep."  Moreover, H.K.G. stated that he recalled the Veteran complaining about feeling fatigued during physical training. 

Upon reviewing the Veteran's service treatment records, the Veteran's VA treating physician, Dr. C.D.J., submitted a letter in February 2011 stating that "[a]ll the findings in the military medical records describe symptoms of Obstructive Sleep Apnea, and it is very likely that [the Veteran] suffered from OSA as early as 1997." 

In consideration of the Veteran's service treatment records, his lay evidence, and Dr. C.D.J.'s February 2011 letter, the Board finds that the Veteran is currently diagnosed with obstructive sleep apnea that was incurred during active duty service. The Board thus finds that the Veteran satisfied his burden and that service connection is warranted. 


ORDER

Service connection for obstructive sleep apnea is granted. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


